                                                             1   DARREN T. BRENNER, ESQ.
                                                                 Nevada Bar No. 8386
                                                             2   SCOTT R. LACHMAN, ESQ.
                                                                 Nevada Bar No. 12016
                                                             3   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             4   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             5   Facsimile: (702) 380-8572
                                                                 Email: darren.brenner@akerman.com
                                                             6          scott.lachman@akerman.com
                                                             7   Attorneys for plaintiff and counter-defendant
                                                                 Bank of America, N.A.
                                                             8
                                                                                              UNITED STATES DISTRICT COURT
                                                             9                                     DISTRICT OF NEVADA
                                                                  BANK OF AMERICA, N.A., successor by
                                                            10    merger to BAC HOME LOANS SERVICING,                Case No.: 2:16-cv-00475-RFB-GWF
                                                                  LP fka COUNTRYWIDE HOME LOANS
                                                            11    SERVICING, LP,
                                                                                                                     MOTION TO REMOVE ATTORNEYS
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                          Plaintiff,                   FROM ELECTRONIC SERVICE LIST
                                                                  vs.
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                  REMINGTON      PLACE HOMEOWNERS'
                                                            14    ASSOCIATION; 9060 BOSTON SPRINGS
                                                                  TRUST; and ABSOLUTE COLLECTION
                                                            15    SERVICES, LLC,
                                                            16                          Defendants.
                                                            17    9060 BOSTON SPRINGS TRUST, by and
                                                                  through trustee Kenneth Berberich,
                                                            18
                                                                                        Counterclaimant,
                                                            19
                                                                  vs.
                                                            20
                                                                  BANK OF AMERICA, N.A., successor by
                                                            21    merger to BAC HOME LOANS SERVICING,
                                                                  LP FKA COUNTRYWIDE HOME LOANS
                                                            22    SERVICING, LP
                                                            23                          Counter-defendant.
                                                            24            Plaintiff and counter-defendant Bank of America, N.A, successor by merger to BAC Home
                                                            25   Loans Servicing, LP f/k/a Countrywide Home Loans Services, LP provides notice that Thera A.
                                                            26   Cooper, is no longer associated with the law firm of Akerman LLP.
                                                            27   ///
                                                            28   ///
                                                                                                             1
                                                                 48607386;1
                                                                          Akerman LLP continues to serve as counsel for Bank of America, N.A in this action. . All
                                                             1
                                                                 including, but not limited to, pleadings, papers, correspondence, documents and future notices in this
                                                             2

                                                             3 action should continue to be directed to Darren T. Brenner, Esq. and Scott. Lachman, Esq.

                                                             4
                                                                          Respectfully submitted, this 15th day of April, 2019.
                                                             5                                                 AKERMAN LLP
                                                             6                                                 /s/ Scott R. Lachman
                                                             7                                                 DARREN T. BRENNER, ESQ.
                                                                                                               Nevada Bar No. 8386
                                                             8                                                 SCOTT R. LACHMAN, ESQ.
                                                                                                               Nevada Bar No. 12016
                                                             9                                                 1635 Village Center Circle, Suite 200
                                                                                                               Las Vegas, Nevada 89134
                                                            10
                                                                                                               Attorneys for plaintiff and counter-defendant Bank of
                                                            11                                                 America, N.A.
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                                                                                                         COURT APPROVAL
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                          IT IS SO ORDERED.
                                                            14
                                                                                April 16, 2019
                                                                          Date:______________
                                                            15
                                                                                                                      ___________________________________
                                                            16
                                                                                                                      UNITED STATES MAGISTRATE JUDGE
                                                            17

                                                            18

                                                            19

                                                            20

                                                            21

                                                            22

                                                            23

                                                            24

                                                            25

                                                            26

                                                            27

                                                            28
                                                                                                              2
                                                                 48607386;1
